EXHIBIT 10.44

VORNADO REALTY TRUST 2010 OMNIBUS SHARE PLAN
RESTRICTED STOCK AGREEMENT

RESTRICTED STOCK AGREEMENT made as of date set forth on Schedule A hereto
between VORNADO REALTY TRUST, a Maryland real estate investment trust (the
“Company”), and the employee of the Company or one of its affiliates listed on
Schedule A (the “Employee”). 

RECITALS

A.                                                    In accordance with the
Vornado Realty Trust 2010 Omnibus Share Plan, as may be amended or modified from
time to time (the “Plan”), the Company desires in connection with the employment
of the Employee, to provide the Employee with an opportunity to acquire shares
of the Company’s common shares of beneficial interest, par value $0.04 per share
(the “Common Shares”), and thereby provide additional incentive for the Employee
to promote the progress and success of the business of the Company and its
subsidiaries.

B.                                                    Schedule A hereto sets
forth certain significant details of the share grant herein and is incorporated
herein by reference.  Capitalized terms used herein and not otherwise defined
have the meanings provided on Schedule A. 

NOW, THEREFORE, the Company and the Employee hereby agree as follows:

AGREEMENT


GRANT OF RESTRICTED STOCK.  ON THE TERMS AND CONDITIONS SET FORTH BELOW, AS WELL
AS THE TERMS AND CONDITIONS OF THE PLAN, THE COMPANY HEREBY GRANTS TO THE
EMPLOYEE SUCH NUMBER OF COMMON SHARES AS IS SET FORTH ON SCHEDULE A (THE
“RESTRICTED STOCK”).  


VESTING PERIOD.  THE VESTING PERIOD OF THE RESTRICTED STOCK (THE “VESTING
PERIOD”) BEGINS ON THE GRANT DATE AND CONTINUES UNTIL SUCH DATE AS IS SET FORTH
ON SCHEDULE A AS THE DATE ON WHICH THE RESTRICTED STOCK IS FULLY VESTED.  ON THE
FIRST ANNUAL VESTING DATE FOLLOWING THE DATE OF THIS AGREEMENT AND EACH ANNUAL
VESTING DATE THEREAFTER THE NUMBER OF SHARES OF RESTRICTED STOCK EQUAL TO THE
ANNUAL VESTING AMOUNT SHALL BECOME VESTED, SUBJECT TO EARLIER FORFEITURE AS
PROVIDED IN THIS AGREEMENT.  TO THE EXTENT THAT SCHEDULE A PROVIDES FOR AMOUNTS
OR SCHEDULES OF VESTING THAT CONFLICT WITH THE PROVISIONS OF THIS PARAGRAPH, THE
PROVISIONS OF SCHEDULE A WILL GOVERN.  EXCEPT AS PERMITTED UNDER SECTION 10, THE
SHARES OF RESTRICTED STOCK FOR WHICH THE APPLICABLE VESTING PERIOD HAS NOT
EXPIRED MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF
OR ENCUMBERED (WHETHER VOLUNTARY OR INVOLUNTARY OR BY JUDGMENT, LEVY,
ATTACHMENT, GARNISHMENT OR OTHER LEGAL OR EQUITABLE PROCEEDING).

The Employee shall not have the right to receive cash dividends paid on shares
of Restricted Stock for which the applicable Vesting Period has not expired.  In
lieu thereof, the Employee shall have the right to receive from the Company an
amount, in cash, equal to the cash dividends payable on shares of Restricted
Stock for which the applicable Vesting Period has not expired, provided  the
Employee is employed by the Company on the payroll date coinciding with or
immediately following the date any such cash dividends are paid on the
Restricted Shares.

The Employee shall have the right to vote the Restricted Stock, regardless of
whether the applicable Vesting Period has expired.


FORFEITURE OF RESTRICTED STOCK.  IF THE EMPLOYMENT OF THE EMPLOYEE BY THE
COMPANY TERMINATES FOR ANY REASON EXCEPT DEATH, THE SHARES OF RESTRICTED STOCK
FOR WHICH THE APPLICABLE VESTING PERIOD HAS NOT EXPIRED AS OF THE DATE OF SUCH
TERMINATION, SHALL BE FORFEITED AND RETURNED TO THE COMPANY.  UPON THE
EMPLOYEE’S DEATH, ALL OF THE SHARES OF RESTRICTED STOCK (WHETHER OR NOT VESTED)
SHALL BECOME FULLY VESTED AND SHALL NOT BE FORFEITABLE.  UPON THE OCCURRENCE OF
A CHANGE IN CONTROL OF THE COMPANY, ANY SHARES OF RESTRICTED STOCK FOR WHICH THE
APPLICABLE VESTING PERIOD HAS NOT EXPIRED, SHALL BECOME FULLY VESTED AND SHALL
NOT BE FORFEITABLE.  FOR PURPOSES OF THIS RESTRICTED STOCK AGREEMENT, A “CHANGE
IN CONTROL” OF THE COMPANY MEANS THE OCCURRENCE OF ONE OF THE FOLLOWING EVENTS:

(i) individuals who, on the Grant Date, constitute the Board of Trustees of the
Company (the “Incumbent Trustees”) cease for any reason to constitute at least a
majority of the Board of Trustees (the “Board”), provided  that any person
becoming a trustee subsequent to the Grant Date whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent Trustees
then on the Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for trustee,
without objection to such nomination) shall be an Incumbent Trustee; provided,
however, that no individual initially elected or nominated as a trustee of the
Company as a result of an actual or threatened election contest with respect to
trustees or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be an Incumbent
Trustee;

--------------------------------------------------------------------------------

 

 

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes, after the Grant Date, a “beneficial
owner” (as defined in Rule 13d‑3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that an event described in this paragraph (ii) shall not be deemed to
be a Change in Control if any of following becomes such a beneficial
owner:  (A) the Company or any majority-owned subsidiary of the Company
(provided  that this exclusion applies solely to the ownership levels of the
Company or the majority-owned subsidiary), (B) any tax-qualified, broad-based
employee benefit plan sponsored or maintained by the Company or any such
majority-owned subsidiary, (C) any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) any person pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii)), (E) (a) any of the
partners (as of the Grant Date) in Interstate Properties (“Interstate”)
including immediate family members and family trusts or family-only partnerships
and any charitable foundations of such partners (the “Interstate Partners”), (b)
any entities the majority of the voting interests of which are beneficially
owned by the Interstate Partners, or (c) any “group” (as described in Rule
13d-5(b)(i) under the Exchange Act) including the Interstate Partners (the
persons in (a), (b) and (c) shall be individually and collectively referred to
herein as, “Interstate Holders”); 

(iii) the consummation of a merger, consolidation, share exchange or similar
form of transaction involving the Company or any of its subsidiaries, or the
sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (a) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Interstate Holders or the Company’s shareholders immediately
prior to any such Business Transaction, and (b) no person (other than the
persons set forth in clauses (A), (B), (C), or (F) of paragraph (ii) above or
any tax-qualified, broad-based employee benefit plan of the Surviving
Corporation or its affiliates) beneficially owns, directly or indirectly, 30% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or

(iv) Board approval of a liquidation or dissolution of the Company, unless the
voting common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by the Company’s
shareholders in substantially the same proportions as such shareholders owned
the Company’s outstanding voting common equity interests immediately prior to
such liquidation and such ongoing entity assumes all existing obligations of the
Company to Employee under this Restricted Stock Agreement.


CERTIFICATES.  EACH CERTIFICATE ISSUED IN RESPECT OF THE RESTRICTED STOCK
AWARDED UNDER THIS RESTRICTED STOCK AGREEMENT SHALL BE REGISTERED IN THE
EMPLOYEE’S NAME AND HELD BY THE COMPANY UNTIL THE EXPIRATION OF THE APPLICABLE
VESTING PERIOD.  AT THE EXPIRATION OF EACH VESTING PERIOD, THE COMPANY SHALL
DELIVER TO THE EMPLOYEE (OR, IF APPLICABLE, TO THE EMPLOYEE’S LEGAL
REPRESENTATIVES, BENEFICIARIES OR HEIRS) CERTIFICATES REPRESENTING THE NUMBER OF
COMMON SHARES THAT VESTED UPON THE EXPIRATION OF SUCH VESTING PERIOD.  THE
EMPLOYEE AGREES THAT ANY RESALE OF THE COMMON SHARES RECEIVED UPON THE
EXPIRATION OF THE APPLICABLE VESTING PERIOD SHALL NOT OCCUR DURING THE “BLACKOUT
PERIODS” FORBIDDING SALES OF COMPANY SECURITIES, AS SET FORTH IN THE THEN
APPLICABLE COMPANY EMPLOYEE MANUAL OR INSIDER TRADING PROPERTY.  IN ADDITION,
ANY RESALE SHALL BE MADE IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT OF 1933, AS AMENDED, OR AN APPLICABLE EXEMPTION THEREFROM,
INCLUDING, WITHOUT LIMITATION, THE EXEMPTION PROVIDED BY RULE 144 PROMULGATED
THEREUNDER (OR ANY SUCCESSOR RULE).


TAX WITHHOLDING.  THE COMPANY HAS THE RIGHT TO WITHHOLD FROM CASH COMPENSATION
PAYABLE TO THE EMPLOYEE ALL APPLICABLE INCOME AND EMPLOYMENT TAXES DUE AND OWING
AT THE TIME THE APPLICABLE PORTION OF THE RESTRICTED STOCK BECOMES INCLUDIBLE IN
THE EMPLOYEE’S INCOME (THE “WITHHOLDING AMOUNT”), AND/OR TO DELAY DELIVERY OF
RESTRICTED STOCK UNTIL APPROPRIATE ARRANGEMENTS HAVE BEEN MADE FOR PAYMENT OF
SUCH WITHHOLDING.  IN THE ALTERNATIVE, THE COMPANY HAS THE RIGHT TO RETAIN AND
CANCEL, OR SELL OR OTHERWISE DISPOSE OF SUCH NUMBER OF SHARES OF RESTRICTED
STOCK AS HAVE A MARKET VALUE DETERMINED AT DATE THE APPLICABLE SHARES VEST,
APPROXIMATELY EQUAL TO THE WITHHOLDING AMOUNT WITH ANY EXCESS PROCEEDS BEING
PAID TO EMPLOYEE.

 


CERTAIN ADJUSTMENTS.  IN THE EVENT OF ANY CHANGE IN THE OUTSTANDING COMMON
SHARES BY REASON OF ANY SHARE DIVIDEND OR SPLIT, RECAPITALIZATION, MERGER,
CONSOLIDATION, SPIN-OFF, COMBINATION OR EXCHANGE OF SHARES OR OTHER CORPORATE
CHANGE, OR ANY DISTRIBUTION TO COMMON SHAREHOLDERS OTHER THAN REGULAR ANY SHARES
OR OTHER SECURITIES RECEIVED BY THE EMPLOYEE WITH RESPECT TO THE APPLICABLE
RESTRICTED STOCK FOR WHICH THE VESTING PERIOD SHALL NOT HAVE EXPIRED WILL BE
SUBJECT TO THE SAME RESTRICTIONS AS THE RESTRICTED STOCK WITH RESPECT TO AN
EQUIVALENT NUMBER OF SHARES AND SHALL BE DEPOSITED WITH THE COMPANY.


NO RIGHT TO EMPLOYMENT.  NOTHING HEREIN CONTAINED SHALL AFFECT THE RIGHT OF THE
COMPANY OR ANY SUBSIDIARY TO TERMINATE THE EMPLOYEE’S SERVICES, RESPONSIBILITIES
AND DUTIES AT ANY TIME FOR ANY REASON WHATSOEVER.

--------------------------------------------------------------------------------

 

 


NOTICE.  ANY NOTICE TO BE GIVEN TO THE COMPANY SHALL BE ADDRESSED TO THE
SECRETARY OF THE COMPANY AT 888 SEVENTH AVENUE, NEW YORK, NEW YORK 10019 AND ANY
NOTICE TO BE GIVEN THE EMPLOYEE SHALL BE ADDRESSED TO THE EMPLOYEE AT THE
EMPLOYEE’S ADDRESS AS IT APPEARS ON THE EMPLOYMENT RECORDS OF THE COMPANY, OR AT
SUCH OTHER ADDRESS AS THE COMPANY OR THE EMPLOYEE MAY HEREAFTER DESIGNATE IN
WRITING TO THE OTHER.


GOVERNING LAW.  THIS RESTRICTED STOCK AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND,
WITHOUT REFERENCES TO PRINCIPLES OF CONFLICT OF LAWS.


SUCCESSORS AND ASSIGNS.  THIS RESTRICTED STOCK AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND ANY SUCCESSORS TO THE COMPANY
AND ANY SUCCESSORS TO THE EMPLOYEE BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION, BUT THIS RESTRICTED STOCK AGREEMENT SHALL NOT OTHERWISE BE
ASSIGNABLE OR OTHERWISE SUBJECT TO HYPOTHECATION BY THE EMPLOYEE.


SEVERABILITY.  IF, FOR ANY REASON, ANY PROVISION OF THIS RESTRICTED STOCK
AGREEMENT IS HELD INVALID, SUCH INVALIDITY SHALL NOT AFFECT ANY OTHER PROVISION
OF THIS RESTRICTED STOCK AGREEMENT NOT SO HELD INVALID, AND EACH SUCH OTHER
PROVISION SHALL TO THE FULL EXTENT CONSISTENT WITH LAW CONTINUE IN FULL FORCE
AND EFFECT.  IF ANY PROVISION OF THIS RESTRICTED STOCK AGREEMENT SHALL BE HELD
INVALID IN PART, SUCH INVALIDITY SHALL IN NO WAY AFFECT THE REST OF SUCH
PROVISION NOT HELD SO INVALID, AND THE REST OF SUCH PROVISION, TOGETHER WITH ALL
OTHER PROVISIONS OF THIS RESTRICTED STOCK AGREEMENT, SHALL TO THE FULL EXTENT
CONSISTENT WITH LAW CONTINUE IN FULL FORCE AND EFFECT.


HEADINGS.  THE HEADINGS OF PARAGRAPHS HEREOF ARE INCLUDED SOLELY FOR CONVENIENCE
OF REFERENCE AND SHALL NOT CONTROL THE MEANING OR INTERPRETATION OF ANY OF THE
PROVISIONS OF THIS RESTRICTED STOCK AGREEMENT.

 


COUNTERPARTS.  THIS RESTRICTED STOCK AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS WITH THE SAME EFFECT AS IF EACH OF THE SIGNING PARTIES HAD SIGNED
THE SAME DOCUMENT.  ALL COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND CONSTITUTE
THE SAME INSTRUMENT.


MISCELLANEOUS.  THIS RESTRICTED STOCK AGREEMENT MAY NOT BE AMENDED EXCEPT IN
WRITING SIGNED BY THE COMPANY AND THE EMPLOYEE.  NOTWITHSTANDING THE FOREGOING,
THIS RESTRICTED STOCK AGREEMENT MAY BE AMENDED IN WRITING SIGNED ONLY BY THE
COMPANY TO:  (A) CORRECT ANY ERRORS OR AMBIGUITIES IN THIS RESTRICTED STOCK
AGREEMENT; AND/OR (B) TO MAKE SUCH CHANGES THAT DO NOT MATERIALLY ADVERSELY
AFFECT THE EMPLOYEE’S RIGHTS HEREUNDER.  THIS GRANT SHALL IN NO WAY AFFECT THE
EMPLOYEE’S PARTICIPATION OR BENEFITS UNDER ANY OTHER PLAN OR BENEFIT PROGRAM
MAINTAINED OR PROVIDED BY THE COMPANY.  IN THE EVENT OF A CONFLICT BETWEEN THIS
RESTRICTED STOCK AGREEMENT AND THE PLAN, THE PLAN SHALL GOVERN.


CONFLICT WITH EMPLOYMENT AGREEMENT.  IF (AND ONLY IF) THE EMPLOYEE AND THE
COMPANY OR ITS AFFILIATES HAVE ENTERED INTO AN EMPLOYMENT AGREEMENT, IN THE
EVENT OF ANY CONFLICT BETWEEN ANY OF THE PROVISIONS OF THIS AGREEMENT AND ANY
SUCH EMPLOYMENT AGREEMENT THE PROVISIONS OF SUCH EMPLOYMENT AGREEMENT WILL
GOVERN.  AS FURTHER PROVIDED IN SECTION 7, NOTHING HEREIN SHALL IMPLY THAT ANY
EMPLOYMENT AGREEMENT EXISTS BETWEEN THE EMPLOYEE AND THE COMPANY OR ITS
AFFILIATES.

 

[signature page follows]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date and year first above written.

 

 

VORNADO REALTY TRUST

 

 

 

By:

 

 

 

Joseph Macnow

Executive Vice President

Finance & Administration

   Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

       

 

--------------------------------------------------------------------------------

 

SCHEDULE A TO RESTRICTED STOCK AGREEMENT

(Terms being defined are in quotation marks.)

 

Date of Restricted Stock Agreement:

 

As of

 

Name of Employee:

 

 

Number of Common Shares Subject to Grant:

 

   

 

Date of Grant:

 

 

 

Date on Which Restricted Stock is Fully Vested:

 

 

 

Vesting Period:

 

Four Years

 

“Annual Vesting Amount”
Insert the number of Restricted Shares that vest each year or other applicable
vesting schedule.

 

 

 

“Annual Vesting Date” (or if such date is not
a business day, on the next succeeding business day): Insert the calendar date
of each year on which Restricted Shares will vest or other appropriate vesting
schedule.

 

 

 

Initials of Company representative:  _________

Initials of Employee:  _________

 

--------------------------------------------------------------------------------

 